Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-5, 9, 12-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2020/0021410 A1) in view of CHEN et al. (US Pub. No: 2020/0106475 A1).
Regarding Claim 2, CHOI et al. teach an apparatus of a user equipment (UE) (see Abstract and  Figure 9, UE 100), the apparatus comprising: processing circuitry (see Fig.9, Processor 110 inside UE); and memory (see Fig.9, Memory 130 inside UE), the processing circuitry configured to: decode higher layer signalling to configure the UE with uplink (UL) bandwidth parts (BWPs) (see para [0106] wherein the user equipment being configured with the Bandwidth part (BWP) consist of a continuous bandwidth which is a part of the carrier's bandwidth, is mentioned, also the user equipment operating according to FDD or operating in paired spectrum receiving up to four DL BWPs on a DL carrier (or cell) and up to four UL BWPs on a UL carrier (or cell), is mentioned and also see para [0105] wherein the user equipment being required to transmit a PUCCH is indicated as a DL symbol by an RRC signal, is mentioned and also see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PUSCH, is mentioned); 
decode a downlink control information (DCI) to: identify, based on an indicator in the DCI, one of the UL BWPs that were configured by the higher layer signaling (see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PUSCH, is mentioned, also for  a UL carrier (or cell) operating as an FDD, the base station including a BPI indicating the BWP to be activated in the DCI scheduling PUSCH to change the UL BWP of the user equipment, is mentioned and the user equipment receiving the DCI para [0107] wherein the user equipment receiving the DCI scheduling the PUSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned, also see para [0263] wherein the user equipment receiving an instruction for the index of the active UL BWP from the base station through the DCI scheduling PUSCH, is mentioned & also the  RIV indicating a PRB to be mapped to the PUSCH, the number of RBs may indicate the number of RBs included in the active UL BWP, is mentioned and also see para [0261]); and 
wherein the processing circuitry is to configure the UE to generate the PUSCH transmission within the resource allocation (see para [0107] wherein the user equipment receiving the DCI scheduling the PUSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned and also see paragraphs [0261] and [0263]), and wherein the memory is configured to store the indication of PRBs (see paragraph [107] wherein the user equipment receiving the DCI scheduling the PUSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned and also see paragraphs [0137] & [0263]). 
CHOI et al. is silent in teaching the above apparatus of the user equipment (UE)
comprising wherein each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth.
However, CHEN et al. teach a system (see Abstract and Figure 17, UE/Terminal device) comprising wherein each BWP comprising a contiguous subset of physical 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of the user equipment of CHOI et al. to have each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth, disclosed by CHEN et al. in order to provide an effective mechanism for improving flexibility of transmitting a physical uplink shared channel resource by providing a first indication information that is used to indicate one or more frequency hopping bandwidths used by a terminal device to send a physical uplink shared channel resource to the network device in the wireless communication system. 
Regarding Claim 12, CHOI et al. teach a non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a user equipment (UE) to configure the UE (see Abstract and  Figure 9, UE 100 and para [0125]) to: decode higher layer signalling to configure the UE with uplink (UL) bandwidth parts (BWPs) (see para [0106] wherein the user equipment being configured with the Bandwidth part (BWP) consist of a continuous bandwidth which is a part of the carrier's bandwidth, is mentioned, also the user equipment operating according to FDD or operating in paired spectrum receiving up to four DL BWPs on a DL carrier (or cell) and up to four UL BWPs on a UL carrier (or cell), is mentioned and also see para [0105] wherein the user equipment being required to transmit a PUCCH is indicated as a DL PUSCH, is mentioned); 
decode a downlink control information (DCI) to: identify, based on an indicator in the DCI, one of the UL BWPs that were configured by the higher layer signaling (see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PUSCH, is mentioned, also for  a UL carrier (or cell) operating as an FDD, the base station including a BPI indicating the BWP to be activated in the DCI scheduling PUSCH to change the UL BWP of the user equipment, is mentioned and the user equipment receiving the DCI scheduling the PUSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned);
 and determine, a resource allocation within the indicated UL BWP for a physical uplink shared channel (PUSCH) transmission based on an indication of PRBs in the DCI (see para [0107] wherein the user equipment receiving the DCI scheduling the PUSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned, also see para [0263] wherein the user equipment receiving an instruction for the index of the active UL BWP from the base station through the DCI scheduling PUSCH, is mentioned & also the  RIV indicating a PRB to be mapped to the PUSCH, the number of RBs may indicate the number of RBs included in the active UL BWP, is mentioned and also see para [0261]); and 
wherein the processing circuitry is to configure the UE to generate the PUSCH transmission within the resource allocation (see para [0107] wherein the user equipment receiving the DCI scheduling the PUSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned and also see paragraphs [0261] and [0263]).
CHOI et al. is silent in teaching the above non-transitory computer-readable storage medium comprising wherein each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth.
However, CHEN et al. teach a system (see Abstract and Figure 17, UE/Terminal device) comprising wherein each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth (see para [0005] wherein in a new radio (NR) system, a network device configuring one or more uplink bandwidth parts for a terminal device & the uplink bandwidth part including a group of contiguous PRB resources in frequency domain, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above non-transitory computer-readable storage medium of CHOI et al. to have each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth, disclosed by CHEN et al. in order to provide an effective mechanism for improving flexibility of transmitting a physical uplink shared channel resource by providing a first indication information that is used to indicate one or more frequency hopping bandwidths used by a terminal device to send a physical uplink shared channel resource to the network device in the wireless communication system.
Regarding Claims 3 and 13, CHOI et al. and CHEN et al. together teach the apparatus/non-transitory computer-readable storage medium of claims 2/12 respectively.
CHOI et al. further teach the apparatus/non-transitory computer-readable storage medium of claims 2/12, wherein the processing circuitry is configured to: decode the higher layer signalling to further configure the UE with downlink (DL) BWPs (see para [0106] wherein the user equipment being configured with the Bandwidth part (BWP) consist of a continuous bandwidth which is a part of the carrier's bandwidth, is mentioned, also the user equipment operating according to FDD or operating in paired spectrum receiving up to four DL BWPs on a DL carrier (or cell) and up to four UL BWPs on a UL carrier (or cell), is mentioned and also see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PDSCH, is mentioned); decode a second DCI to: identify, based on an indicator in the second DCI, one of the DL BWPs that were configured by the higher layer signaling (see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PDSCH, is mentioned and also for a DL carrier (or cell) operating as an FDD, the base station including a BPI indicating the BWP to be activated in the DCI scheduling PDSCH to change the DL BWP of the user equipment, is mentioned and the user equipment receiving the DCI scheduling the PDSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned) and determine, a downlink resource allocation within the indicated DL BWP for reception of a physical downlink shared channel (PDSCH) transmission based on an indication of PRBs in the second DCI (see para [0107] wherein the user equipment receiving the DCI scheduling the PDSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned, also see para [0263] wherein the user equipment receiving an instruction for the index of the active DL BWP from the base station through the DCI scheduling PDSCH, is mentioned and also see para [0261]) and wherein the processing circuitry is to decode the PDSCH received within the downlink resource allocation (see paragraphs [0107] and [0261]). 
Regarding Claim 4 and 14, CHOI et al. and CHEN et al. together teach the apparatus/non-transitory computer-readable storage medium of claims 2/12 respectively.
CHOI et al. further teach the apparatus/non-transitory computer-readable storage medium of claims 2/12 wherein the processing circuitry is to: configure the UE for a single UL BWP to be active when more than one DL BWPs are to be active (see para [0106] wherein the UE being configured with up to four DL/UL BWP pairs in one carrier (or cell), is mentioned and  wherein the UE activating one UL BWP for carrier/cell that contains up to four DL BWPs, is mentioned) and configure the UE for a single DL BWP to be active when more than one UL BWPs are to be active (see para [0106] wherein the UE being configured with up to four DL/UL BWP pairs in one carrier (or cell), is mentioned and  also wherein the UE activating one DL BWP for carrier/cell that contains up to four UL BWPs, is mentioned). 
Regarding Claims 5 and 15, CHOI et al. and CHEN et al. together teach the apparatus/non-transitory computer-readable storage medium of claims 2/12 respectively.

Regarding Claim 9, CHOI et al. and CHEN et al. together teach the apparatus of claim 2.
CHOI et al. further teach the apparatus of claim 2, wherein the PUSCH transmission is dynamically signalled by the DCI (see paragraphs [0107] & [0163]). 
Regarding Claim 18, CHOI et al. teach a non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a next-generation node B (gNB) to configure the gNB (see Abstract and Figure 9, base station 200 and para [0141]) to: encode higher layer signalling to configure a user equipment (UE) with uplink (UL) bandwidth parts (BWPs) (see para [0106] wherein the user equipment being configured with the Bandwidth part (BWP) consist of a continuous bandwidth which is a part of the carrier's bandwidth, is mentioned, also the user equipment operating according to FDD or operating in paired spectrum receiving up to four DL BWPs on a DL carrier (or cell) and up to four UL BWPs on a UL carrier (or cell), is mentioned and also see para [0105] wherein the user equipment being required to transmit a PUCCH is indicated as a DL symbol by an RRC signal, is mentioned and also see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PDSCH or PUSCH, is mentioned); encode a downlink control information (DCI) for transmission, the DCI encoded to include an indicator to identify, one of the UL BWPs that were configured by the higher layer signalling (see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PDSCH or PUSCH, is mentioned and the user equipment receiving the DCI scheduling the PDSCH or PUSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned and also see para [0261]) and identify a resource allocation within the indicated UL BWP for a physical uplink shared channel (PUSCH) transmission based on an indication of PRBs in the DCI (see para [0261] wherein when the base station instructs the user equipment to receive the PDSCH of the user equipment or to transmit the PUSCH of the user equipment using the DCI, the base station indicating the PRB(s) allocated to the PUSCH transmission of the UE using a resource indication value (RIV), is mentioned and also see para [0263]) and decode the PUSCH transmission within the resource allocation received from the UE (see paragraph [0107] wherein for a UL carrier (or cell) operating as an FDD, the base station including a BPI indicating the BWP to be activated in the DCI scheduling PUSCH transmission to change the UL BWP of the user equipment, is mentioned and also see paragraph [0261] and  [0263]). 
CHOI et al. is silent in teaching the above non-transitory computer-readable storage medium comprising wherein each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth.
However, CHEN et al. teach a system (see Abstract and Fig.16, base station) comprising wherein each BWP comprising a contiguous subset of physical resource 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above on-transitory computer-readable storage medium of CHOI et al. to have each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth, disclosed by CHEN et al. in order to provide an effective mechanism for improving flexibility of transmitting a physical uplink shared channel resource by providing a first indication information that is used to indicate one or more frequency hopping bandwidths used by a terminal device to send a physical uplink shared channel resource to the network device in the wireless communication system.
Regarding Claim 19, CHOI et al. and CHEN et al. together teach the non-transitory computer-readable storage medium of claim 18.
CHOI et al. further teach the non-transitory computer-readable storage medium of claim 18 wherein the processing circuitry is configured to: encode the higher layer signalling for transmission to the UE to further configure the UE with downlink (DL) BWPs (see para [0106] wherein the user equipment being configured with the Bandwidth part (BWP) consist of a continuous bandwidth which is a part of the carrier's bandwidth, is mentioned, also the user equipment operating according to FDD or operating in paired spectrum receiving up to four DL BWPs on a DL carrier (or cell) and up to four UL BWPs on a UL carrier (or cell), is mentioned and also see para [0107] PDSCH, is mentioned); encode a second DCI to allow the UE to: identify, based on an indicator in the second DCI, one of the DL BWPs that were configured by the higher layer signaling (see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PDSCH, is mentioned and also for a DL carrier (or cell) operating as an FDD, the base station including a BPI indicating the BWP to be activated in the DCI scheduling PDSCH to change the DL BWP of the user equipment, is mentioned); and determine, a downlink resource allocation within the indicated DL BWP for reception of a physical downlink shared channel (PDSCH) transmission based on an indication of PRBs in the second DCI (see para [0107] wherein for a DL carrier (or cell) operating as an FDD, the base station including a BPI indicating the BWP to be activated in the DCI scheduling PDSCH to change the DL BWP of the user equipment, is mentioned and also see para [0261]) and wherein the processing circuitry is to encode the PDSCH for transmission within the downlink resource allocation (see paragraphs [0107] and [0261]). 
6.	Claims 6-8, 10, 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2020/0021410 A1) in view of CHEN et al. (US Pub. No: 2020/0106475 A1) and further in view of Takeda et al. (US Pub. No: 2021/0067194 A1).
Regarding claims 6, 16 and 20, CHOI et al. and CHEN et al. together teach the apparatus/non-transitory computer-readable storage medium of claims 5/15/18 respectively.

However, Takeda et al. teach a system wherein the NR carrier bandwidth comprises a 400 MHz bandwidth (see para [0069] wherein for future radio communication systems (e.g., NR, 5G or 5G+), allocating a carrier (a Component Carrier (CC) or a system band) of a wider bandwidth (e.g., 100 to 400 MHz), is mentioned), and wherein the bandwidth of the PUSCH transmission is less than 400 MHz (see paragraphs [0069] and [0081]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus/non-transitory computer-readable storage medium of CHOI et al. and CHEN et al. to have the NR carrier bandwidth comprising a 400 MHz bandwidth and to have the bandwidth of the PUSCH transmission being less than 400 MHz, disclosed by Takeda et al. in order to provide an effective mechanism for a user terminal for determining an offset for a second frequency hop in a frequency hopping on an uplink shared channel based on an uplink Bandwidth Part (UL BWP) configuration in 5G New Radio system.
Regarding claims 7, 17 and 21, CHOI et al., CHEN et al. and Takeda et al. all together teach the apparatus/non-transitory computer-readable storage medium of claims 6/16/20 respectively.
CHOI et al., further teach the apparatus/non-transitory computer-readable storage medium of claims 6/16/20, wherein the bandwidth of the PUSCH transmission 
Regarding claim 8, CHOI et al., CHEN et al. and Takeda et al. all together teach the apparatus of claim 7.
CHOI further teach the apparatus of claim 7, wherein if the UE not capable of supporting the NR carrier bandwidth, the resource allocation within the indicated UL BWP for the PUSCH transmission is less than the NR carrier bandwidth (see para [0106] wherein in the 3GPP NR system, a user equipment performing transmission/reception using a bandwidth less than the bandwidth of a carrier (or cell), is mentioned and also see paragraph [0117] wherein the base station being used to communicate with the user equipment by activating some of the serving CCs configured in the user equipment, is mentioned and also see para [0107]). 
Regarding claim 10, CHOI et al. and CHEN et al. together teach the apparatus of claim 2.
CHOI et al. further teach the apparatus of claim 2 wherein the higher layer signaling comprises radio-resource control (RRC) signaling (see para [0105] wherein the user equipment being required to transmit UL signal that is indicated as a DL symbol by an RRC signal, is mentioned and also see para [0107]).
CHOI et al. and CHEN et al. together yet are silent in teaching the apparatus of claim 2 wherein the processing circuitry is further configured to decode the RRC signalling to determine a BWP for either a Type 1 or Type 2 grant for a PUSCH transmission, and wherein a first PUSCH transmission is activated by the DCI signalling, and a second PUSCH transmission is based on the Type 2 grant. 
or Type 2 grant for a PUSCH transmission (see paragraphs [0076] & [0078]), and wherein a first PUSCH transmission is activated by the DCI signalling (see paragraphs [0036] and  [0078]) and a second PUSCH transmission is based on the Type 2 grant (see paragraphs [0036] & [0076]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of CHOI et al. and CHEN et al. to have the processing circuitry being further configured to decode the RRC signalling to determine a BWP for either a Type 1 or Type 2 grant for a PUSCH transmission, and also to have a first PUSCH transmission being activated by the DCI signalling and a second PUSCH transmission being based on the Type 2 grant, disclosed by Takeda et al. in order to provide an effective mechanism for a user terminal for determining an offset for a second frequency hop in a frequency hopping on an uplink shared channel based on an uplink Bandwidth Part (UL BWP) configuration in 5G New Radio system.
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2020/0021410 A1) in view of CHEN et al. (US Pub. No: 2020/0106475 A1) and further in view of Yi et al. (US Pub. No: 2020/0274750 A1). 
Regarding Claim 11, CHOI et al. and CHEN et al. together teach the apparatus of claim 2.
CHOI et al. and CHEN et al. together yet are silent in teaching the apparatus of claim 2, wherein when multiple PDSCHs are scheduled in multiple active BWPs, the 
However, Yi et al. teach an apparatus (see Abstract and Fig. 10/UE 1000) wherein when multiple PDSCHs are scheduled in multiple active BWPs, the processing circuitry (see Fig.10, block 1010/processor within UE 1000) is configured to perform Hybrid automatic repeat request acknowledgement (HARQ-ACK) multiplexing for corresponding PDSCHs from the multiple active BWPs to be carried by a single physical uplink control channel (PUCCH) in one of the UL BWPs to provide HARQ-ACK feedback (see para [0212] wherein a scheduling DCI for PDSCH transmissions including PUCCH BWP information as resource indicator, is mentioned and also a UL BWP for a PUCCH during accumulation of HARQ-ACK in a plurality of slots being used, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of CHOI et al. and CHEN et al. to have, when multiple PDSCHs are scheduled in multiple active BWPs, the processing circuitry being configured to perform Hybrid automatic repeat request acknowledgement (HARQ-ACK) multiplexing for corresponding PDSCHs from the multiple active BWPs to be carried by a single physical uplink control channel (PUCCH) in one of the UL BWPs to provide HARQ-ACK feedback, disclosed by Yi et al. in order to provide an effective mechanism for efficiently performing physical resource .
Response to Arguments
8.	Applicant’s arguments, see pages 8-9, filed on 02/25/2021, with respect to the rejection(s) of claim(s) 2-5, 9, 12-15, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US Pub. No: 2020/0382264A1) in view of Park et al. (US Pub. No: 2019/0246442A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over CHOI et al. (US Pub. No: 2020/0021410 A1) in view of CHEN et al. (US Pub. No: 2020/0106475 A1) as presented in the current office action.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jeon et al. (US Pub. No: 2019/0132862 A1) disclose mechanisms for activating and deactivating bandwidth parts in wireless communication system.
	Zhuang et al. (US Pub. No: 2020/0196285 A1) disclose a  method for detecting downlink control information includes receiving, by a terminal device from a network device, detection related information for detecting downlink control information (DCIs) of all bandwidth parts (BWPs) in wireless communication system.
	Dinan et al. (US Pub. No: 2018/0279229 A1) disclose mechanisms for enabling operation of power adjustment in multicarrier communication systems.

Yi (US Pub. No: 2021/0127367 A1) disclose a method for transmitting fallback downlink control information (DCI) in a wireless communication system.
10.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477 
6/2/2021